DETAILED ACTION
	In Application filing on 02/03/2022 Claims 1- 19 are pending. Claims 1- 19 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The Examiner interprets the term “wiper” of claims 2 and 8 in light of paragraph [0050] of the specification which recites “The term "wiper" herein denotes an element or component of apparatus that cleans transparent substrate 111 of residual uncured liquid body material and support material by any means, including, but not limited to: wiping; scraping; cutting; abrading; washing; dissolving; suction; and vaporizing.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “precisely-controlled” in claims 13 and 17 is a relative term which renders the claim indefinite. The term “precisely” is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 2, 4, 6, and 12- 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0304952 A1 (“Kritchman”) in view of WO 2012/140658 A2 (“Teicher”).
Regarding claim 1, Kritchman teaches an apparatus for preparing a 2-D layer of a 3-D object during a 3-D printing of the object [0047- 0049], wherein the 3-D object includes a body structure and a support structure ([0049] teaches the 3-D object may be built with more than one building material e.g. modeling material and optionally a support material), the apparatus comprising:
a controller ([0045, 0052- 0053] teach the 3D printing system including a controller);
a transparent substrate for receiving a deposited layer of liquid materials on an upper surface thereof ([0048] and Fig. 1 teach selective deposition onto a transparent depositing substrate 12);
a selective deposition unit that deposits at least one liquid body material and a liquid support material different from the at least one liquid body material, on the transparent substrate according to signals received from the controller ([0052] teaches each printing head being supplied with selected printing or building materials, as controlled by the printing apparatus controller, according to the object to be fabricated; [0045] teaches the location of depositing, and the amount and/or type of material to be deposited may be controlled by the apparatus’ controller as preprogrammed from a 3D data file); and 
a curing unit that selectively solidifies, by curing irradiation, a portion of the deposited layer of liquid body materials on the transparent substrate such that some of the liquid body remains uncured ([0065- 0066] teach a heat or curing source 64 at least partially curing a deposited layer suggesting some uncured deposited layer).
Kritchman does not explicitly teach a selective curing unit that selectively solidifies according to signals received from the controller.
Teicher teaches a selective curing unit that selectively solidifies according to signals received from the controller ([0003, 0005, 0022- 0023, 0029, 0050, 0055] teach a device for selective delivery of electromagnetic radiation cure a pre-defined area of an applied layer, where control of a processor enables the selective curing).
It would have been obvious to one with ordinary skill in the art before invention date to modify the curing unit of Kritchman to selectively cure as taught by Teicher motivated by curing Teicher – Abstract, [0003]).

Regarding claim 2, Kritchman does not explicitly teach a wiper that removes uncured liquid body material from the transparent substrate.
Teicher teaches a wiper that removes uncured liquid body material from the transparent substrate. (Abstract, [0039], and Claims 3- 4 teach removing uncured areas by exposure to heat, dissolving, or other mechanical means).
It would have been obvious to one with ordinary skill in the art before invention date to modify the curing unit of Kritchman to selectively cure as taught by Teicher motivated by isolating the object

Regarding claim 4, Kritchman teaches curing unit comprises a UV image projector ([0052, 0068] and 64 or 74, teach the light source may be a flood or flash light and [0055] teaches the radiation may be UV light).
Teicher does not explicitly teach the selective curing unit.
Teicher teaches a selective curing unit [0003, 0005, 0022- 0023, 0029, 0050, 0055].
It would have been obvious to one with ordinary skill in the art before invention date to modify the curing unit of Kritchman to selectively cure as taught by Teicher motivated by reasons set forth in claim 1.

Regarding claim 6, Kritchman teaches the deposition unit deposits a plurality of different liquid body materials on the transparent substrate according to substrate received from the controller (Claim 12 teaches depositing multiple materials and [0061-0062] teach depositing liquid; [0052] teaches each printing head being supplied with selected printing or building materials, as controlled by the printing apparatus controller, according to the object to be fabricated; [0045] teaches the location of depositing, and the amount and/or type of material to be deposited may be controlled by the apparatus’ controller as preprogrammed from a 3D data file).
Teicher does not explicitly teach the selective curing unit.
Teicher teaches a selective curing unit [0003, 0005, 0022- 0023, 0029, 0050, 0055].
It would have been obvious to one with ordinary skill in the art before invention date to modify the curing unit of Kritchman to selectively cure as taught by Teicher motivated by reasons set forth in claim 1.

Regarding claim 12, Kritchman teaches an elevator platform to provide a surface on which a fabricated object is formed (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17).

Regarding claim 13, Kritchman teaches the elevator platform is moveable vertically in precisely-controlled distance increments (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17; [0064] teaches moving the tray in increments corresponding to a distance equal to the thickness of a layer).

Regarding claim 14, Kritchman teaches the transparent substrate is moveable in a direction to allow for proper positioning of said substrate and the deposited layer under the fabricated object being formed (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17 to allow for a new layer located under the object; [0061] and Fig. 2 teach a rotating substrate which receives the selectively deposited material and continues rotating until the new layer is positioned beneath the suspended object 30).

Regarding claim 15, Kritchman teaches the elevator platform is configured to be lowered in a direction to bring the fabricated object being formed into contact and correct alignment with a layer deposition on the transparent substrate (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17; [0064] teaches moving the tray in increments corresponding to a distance equal to the thickness of a layer; [0061] and Fig. 2 teach a rotating substrate which receives the selectively deposited material and continues rotating until the new layer is positioned beneath the suspended object 30).

Regarding claim 16, Kritchman teaches an elevator platform to provide a surface on which a fabricated object is formed (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17 to allow for a new layer located under the object; [0064] teaches moving the tray in increments corresponding to a distance equal to the thickness of a layer).

Regarding claim 17, Kritchman teaches the elevator platform is moveable vertically in precisely-controlled distance increments (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17 to allow for a new layer located under the object; [0064] teaches moving the tray in increments corresponding to a distance equal to the thickness of a layer).

Regarding claim 18, Kritchman teaches the transparent substrate is moveable in a direction to allow for proper positioning of said substrate and the deposited layer under the fabricated object being formed (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17 to allow for a new layer located under the object; [0061] and Fig. 2 teach a rotating substrate which receives the selectively deposited material and continues rotating until the new layer is positioned beneath the suspended object 30).

Regarding claim 19, Kritchman teaches the elevator platform is configured to be lowered in a direction to bring the fabricated object being formed into contact and correct alignment with a layer deposition on the transparent substrate (Fig. 1A and [0048] teach a fabrication tray 13 which moves up and down according to arrows 17; [0064] teaches moving the tray in increments corresponding to a distance equal to the thickness of a layer; [0061] and Fig. 2 teach a rotating substrate which receives the selectively deposited material and continues rotating until the new layer is positioned beneath the suspended object 30).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kritchman and Teicher, as applied to claim 1 above, further in view of US 2007/0257055 A1 (“Scott”).
Regarding 5, Kritchman teaches irradiating flood electro-magnetic radiation and radiation may be selected from the group comprising UV radiation, IR radiation, other sources of electromagnetic radiation, electron beam or natural light [0055].
Kritchman does not expressly teach irradiating being performed by a laser.
Scott teaches irradiation being performed by a laser [0003, 0008].
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Kritchman to incorporate Scott motivated by a low cost solid imaging technique with the use of laser scanning in a manner that creates a three-dimensional object (Scott - [0008]).

Allowable Subject Matter
Claims 3 and 7- 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a controller configured to receive the image including a body region and a support region, wherein the support region is distinct from the body region; send to the selective deposition unit, a layer that includes at least a first liquid photopolymer body material which covers and encloses the body region, and a liquid support material that is different from the first liquid photopolymer body material and which covers and encloses the support region; send to the selective curing unit signals for selectively solidifying the first liquid photopolymer body material by irradiating the layer with curing radiation through the transparent substrate according to the body region cross-section, wherein signals received from the controller result in some of the liquid body material to remain uncured.
The closest combination is Kritchman in view of Teicher. Kritchman teaches a curing unit that selectively solidifies, by curing irradiation, a portion of the deposited layer of liquid body materials on the transparent substrate such that some of the liquid body remains uncured ([0065- 0066] teach a heat or curing source 64 at least partially curing a deposited layer suggesting some uncured deposited layer).
However, Kritchman does not teach a controller configured to send to the selective deposition unit, a layer that includes at least a first liquid photopolymer body material which covers and encloses the body region, and a liquid support material that is different from the first liquid photopolymer body material and which covers and encloses the support region; send to the selective curing unit signals for selectively solidifying the first liquid photopolymer body material by irradiating the layer with curing radiation through the transparent substrate according 
The difference between Teicher and the instant application is that the uncured material becomes the support material and the cured material becomes the body material. It would not be obvious to modify Teicher to have a controller configured to send to the selective deposition unit, a layer that includes at least a first liquid photopolymer body material which covers and encloses the body region, and a liquid support material that is different from the first liquid photopolymer body material and which covers and encloses the support region; send to the selective curing unit signals for selectively solidifying the first liquid photopolymer body material by irradiating the layer with curing radiation through the transparent substrate according to the body region cross-section, wherein signals received from the controller result in some of the liquid body material to remain uncured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LEITH S SHAFI/Primary Examiner, Art Unit 1744